Order, entered on April 29, 1965, so far as appealed from, unanimously reversed on the law, with $30 costs and disbursements to appellant and the motion to dismiss the second amended complaint granted, with leave to plaintiff, in the exercise of our discretion, to make a final application to Special Term, supported by a proper complaint, for leave to serve a further and third amended complaint. It is requisite that pleadings consist of “plain and concise statements in consecutively numbered paragraphs” (CPLR 3014) and be “sufficiently particular to give the court and parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved and the material elements of each cause of action or defense” (CPLR 3013). The pleading before us is notable for ite lack of adherence to these requirements. Even a liberal construction of the pleadings (CPLR 3026) will not sustain them. Much of which the, adult plaintiff complains derives from an alleged attorney-client relationship between defendant and plaintiff’s estranged husband, and seems to involve the privilege which attaches to such relationship. Mere bad advice by an attorney to a client, though it result in acts by the client which affect the rights of a third person, is not actionable nor does it constitute malpractice so as to render the attorney liable to the person whose rights are affected. It may be that plaintiff has a just grievance and cause for complaint. If so, she should be afforded a further opportunity to properly frame a complaint. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.